PER CURIAM:
Johnny Lee Gore filed a petition for writ of mandamus alleging undue delay in the district court. Gore filed a 28 U.S.C. § 2255 (2000) motion on June 13, 2002. The district court ruled on the motion on *263February 25, 2004, after Gore filed the mandamus petition. Accordingly, the mandamus petition is now moot. Therefore, although we grant Gore’s motion to proceed in forma pauperis, we dismiss the petition for mandamus relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED